Trumbull County, No. 89-T-4210. UPON CONSIDERATION of the motion filed by counsel for appellant/cross-appellee to stay the execution of sentence in the above-styled cause pending the timely filing of a petition for a writ of certiorari in the Supreme Court of the United States,
IT IS ORDERED that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED that the compliance with the mandate and the execution of sentence be, and the same are hereby, stayed pending the timely filing of the petition in the Supreme Court of the United States.
IT IS FURTHER ORDERED that if such petition is timely filed, this stay shall continue for an indefinite period pending final disposition of this cause by the Supreme Court of the United States.
Pfeifer, J., would stay only to a date certain, one hundred eighty days after today.
Cook, J., would stay only to a date certain.